Order unanimously reversed, with costs, and motion denied. Memorandum: Defendant Elia appeals from an order of Special Term which granted plaintiff’s motion to amend his complaint to allege a new cause of action sounding in strict liability in tort. The cause of action arose out of a collision of plaintiff’s motorcycle with another vehicle on a highway being constructed under contract by appellant-defendant. Plaintiff, subsequent to a trial, which resulted in a deadlocked jury, moved to amend his complaint pursuant to CPLR 3025 (subd [b]) to allege a products liability cause of action in tort. The motion was granted by Special Term. Such order was reversed by this court which subsequently denied leave to replead the products liability cause of action. Thereafter Special Term granted leave to allege the same cause of action. Giving effect to CPLR 3211 (subd [b]), plaintiff is denied the right to reapply to Special Term for an order amending the pleadings to assert the strict products liability cause of action. When a cause of action is dismissed and the party wishes to replead where no leave to replead is contained in the order of dismissal, the party should move for leave to replead before the court or Judge which granted the order of dismissal (Loudin v Mohawk Airlines, 27 AD2d 517). In the instant case plaintiff did move before this court for permission to replead and it was denied. That order settles the law of the case with respect to the products liability cause of action plaintiff now seeks to add by motion at Special Term. (Appeal from order of Erie Supreme Court&emdash;amend complaint.) Present&emdash;Marsh, P. J., Moule, Cardamone, Simons and Goldman, JJ.